Citation Nr: 0529171	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for a circulatory 
disorder, claimed as due to herbicide exposure or as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for glaucoma, claimed 
as due to herbicide exposure or as secondary to diabetes 
mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as due to herbicide exposure or as secondary to 
diabetes mellitus.

5.  Entitlement to service connection for kidney disease, 
claimed as due to herbicide exposure or as secondary to 
diabetes mellitus.

6.  Entitlement to service connection for interventricular 
bleeding, claimed as due to herbicide exposure or as 
secondary to diabetes mellitus.

7.  Entitlement to service connection for residuals of a 
stroke, claimed as due to herbicide exposure or as secondary 
to diabetes mellitus.

8.  Entitlement to service connection for a seizure disorder, 
claimed as due to herbicide exposure or as secondary to 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural History

The veteran served on active duty from October 1965 to July 
1969.

In February 2002, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus.  The 
veteran also claimed entitlement to service connection for a 
circulatory disorder, glaucoma, hypertension, kidney disease, 
interventricular bleeding, stroke and a seizure disorder, all 
claimed as secondary to diabetes.  

In the September 2002 rating decision referenced above, the 
RO denied the veteran's claims.  Later that month, the 
veteran submitted a Notice of Disagreement with the September 
2002 rating decision.  In February 2003, the RO issued a 
Statement of the Case addressing only the issue of 
entitlement to service connection for diabetes.  The veteran 
perfected an appeal of that matter by submitting a VA Form 9 
in March 2003.

In August 2003, the veteran presented sworn testimony during 
a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In December 2004, the Board remanded the issue of service 
connection for diabetes mellitus for additional evidentiary 
development.  In addition, the Board remanded the issues of 
service connection for a circulatory disorder, glaucoma, 
hypertension, kidney disease, interventricular bleeding, 
stroke and a seizure disorder for the issuance of a Statement 
of the Case in accordance with Manlincon v. West, 12 Vet. 
App. 238 (1999).  Pursuant to the Board's remand 
instructions, the RO issued an appropriate Statement of the 
Case in July 2005.  In August 2005, the veteran perfected an 
appeal of those issues by submitting a VA Form 9.   

In September 2005, the veteran's representative filed a 
motion to advance this case on the docket, based on financial 
hardship.  In October 2005, the Board granted the motion, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).




FINDINGS OF FACT

1.  The veteran served aboard a ship in the waters offshore 
of the Republic of Vietnam during the Vietnam era; the most 
probative evidence of record indicates that such service did 
not involve duty or visitation in the Republic of Vietnam 
during that time.

2.  Diabetes mellitus, a circulatory disorder, glaucoma, 
hypertension, kidney disease, interventricular bleeding, 
stroke and a seizure disorder, were not shown in service or 
for many years thereafter and the record contains no 
indication that such disorders are causally related to the 
veteran's active service or any incident therein.

3.  The veteran is not service connected for any disability.

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, to include claimed exposure to herbicides in 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).

2.    A circulatory disorder, glaucoma, hypertension, kidney 
disease, interventricular bleeding, stroke and a seizure 
disorder were not incurred in or aggravated by service, to 
include claimed exposure to herbicides in service, nor may 
they be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A circulatory disorder, glaucoma, hypertension, kidney 
disease, interventricular bleeding, stroke and a seizure 
disorder are not causally related to any service-connected 
disability.  38 C.F.R. § 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
diabetes mellitus, which he contends is due to exposure to 
herbicides in Vietnam.  He also seeks service connection for 
a circulatory disorder, glaucoma, hypertension, kidney 
disease, interventricular bleeding, stroke and a seizure 
disorder, claimed as due to exposure to herbicides and also 
claimed as being secondary to diabetes mellitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in a March 2002, the RO 
provided the veteran with a letter specifically intended to 
address the requirements of the VCAA with reference to the 
veteran's claims.  This letter notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran to identify any 
additional information for consideration in connection with 
his claims.  

As will be discussed below, the outcome of this case hinges 
upon a single question: did the veteran "set foot" in 
Vietnam?  The veteran is well aware of this, and he has 
presented personal testimony and other evidence as to this 
question.  For its part, VA has attempted to ascertain 
through official sources whether the veteran in fact "set 
foot" in Vietnam.  The Board's December 2004 remand was 
calculated, in part, to secure such information.  See the 
Board's December 6, 2004 remand, pages 5-7.   
Thus, the VCAA has been fully complied with, and the veteran 
does not contend otherwise.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification action is 
necessary in this case.  Neither the veteran nor his 
representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) [due process concerns with 
respect to VCAA notice must be pled with specificity].  

Duty to assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  In this case, the RO has 
obtained the veteran's service medical records, as well as 
all post-service clinical records specifically identified by 
the veteran.  

Given the nature of the veteran's claim, the RO has also 
obtained the veteran's service personnel records and has 
contacted the service department in an attempt to obtain 
details regarding the veteran's Vietnam era service.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2005).  As set forth in more detail below, records obtained 
from the service department do not show that the veteran's 
Vietnam era service involved duty or visitation in the 
Republic of Vietnam.  Although the Board has considered the 
veteran's contentions to the effect that he visited Vietnam 
in 1968, the record contains no objective indication of such 
visit and the Board is unable to conceive of an avenue of 
development to obtain corroboration of this visit which has 
not yet been explored.  

Under the VCAA, the assistance provided by VA may also 
include providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

An examination or opinion is "necessary" if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  

The veteran was afforded a VA medical examination in April 
2002.  Given the facts of this case, the Board finds that an 
additional examination or medical opinion is not necessary.  
As set forth in more detail below, the veteran's service 
medical records are negative for notations of diabetes 
mellitus, a circulatory disorder, glaucoma, hypertension, 
kidney disease, interventricular bleeding, stroke and a 
seizure disorder.  In addition, the record shows that 
although he served aboard a ship in the waters offshore of 
the Republic of Vietnam during the Vietnam era, there is no 
objective indication that such service involved duty or 
visitation in the Republic of Vietnam.  Finally, the record 
contains no objective indication that the veteran was exposed 
to an herbicide agent during service.  Lacking probative 
evidence that establishes that the veteran "suffered an 
event, injury or disease in service," the Board finds that a 
VA medical examination is not necessary.  

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA, without any error that would 
affect the essential fairness of this adjudication.  Neither 
the veteran nor his representative has argued otherwise.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2004). The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a videoconference hearing before the undersigned 
VLJ in August 2003.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

For certain chronic disorders, including diabetes mellitus 
and cardiovascular-renal disease, and organic disease of the 
nervous system, service connection may be presumed to have 
been incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2005).  The VA General Counsel 
has held that service on a deep-water naval vessel "off the 
shore" of Vietnam, in and off itself, may not be considered 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A).  See VA O.G.C. Prec. Op. No. 27-97 
(July 23, 1997).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2005); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

Diabetes mellitus shall be service connected if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  See also Brock v. Brown, 10 
Vet. App. 155 (1997) [holding that the rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange].  

As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e) but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Secondary service connection

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice- connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order for a claimant to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

The veteran's service medical records are negative for 
complaints or findings of diabetes mellitus, a circulatory 
disorder, glaucoma, hypertension, kidney disease, 
interventricular bleeding, a stroke, or a seizure disorder.  
At his June 1969 military separation medical examination, the 
veteran's heart, eyes, endocrine and genitourinary systems, 
as well as his neurologic and vascular systems, were normal.  
Laboratory testing was also negative, and the veteran's blood 
pressure was 120/78.  

The veteran's service personnel records show that he served 
aboard the USS Constellation from January 1968 to June 1968.  
Records of the ship's history show that during this period, 
the USS Constellation was deployed to the western Pacific and 
Vietnam.  In June 1968, the veteran was granted emergency 
leave to visit his family in the United States after his 
spouse delivered a baby with a congenital heart defect.  
Sadly, the child died later that month.  As a result, the 
veteran was granted temporary duty for humanitarian reasons 
so that he could continue to remain in the United States with 
his family until August 30, 1968.  

In September 1968, the veteran reported for duty aboard the 
USS Hornet.  According to the service department, the 
veteran's ship sailed in the waters offshore Vietnam on 
several occasions between November 1968 and March 1969.  As a 
result of this service, the veteran was awarded the Vietnam 
Service Medal with 
1 bronze star and a Vietnam Campaign Medal.  

As was described in the Introduction above, in February 2002 
the veteran submitted an application for VA compensation 
benefits, seeking service connection for diabetes mellitus.  
The veteran indicated that he had been diagnosed as having 
diabetes in 1989, and felt that such condition was due to 
exposure to Agent Orange in service.  The veteran also 
claimed entitlement to service connection for several 
additional disabilities, which he claimed were secondary to 
diabetes.  Specifically, he indicated that in 1995, he had 
developed a circulatory disorder, glaucoma, hypertension, and 
a kidney disorder; in 2002, he had developed interventricular 
bleeding, a seizure disorder, and had sustained a stroke.  
The veteran contended that all of these conditions were 
secondary to his diabetes mellitus or exposure to Agent 
Orange.  

In support of the veteran's claim, the RO obtained VA and 
private clinical records showing treatment for various 
disorders, including diabetes mellitus, glaucoma, 
hypertension, kidney disease, and residuals of 
interventricular bleeding and a stroke, including tonic 
seizures.  

In connection with his claim, the veteran was afforded a VA 
medical examination in April 2002.  The veteran reported that 
he had had diabetes since age 38.  He also reported that he 
had had glaucoma for the past 10 years and had sustained a 
brain hemorrhage in January 2002.  After examining the 
veteran and reviewing the claims folder, the diagnoses listed 
by the examiner included diabetes mellitus with secondary 
glaucoma and chronic renal impairment, hypertension, and 
residuals of a brain hemorrhage with secondary seizures.  

In a September 2002 rating decision, the RO denied service 
connection for diabetes mellitus.  In its decision, the RO 
noted that service connection for diabetes mellitus on a 
presumptive basis was not warranted; although the record 
showed that the veteran was stationed aboard the USS Hornet 
in service, there was no evidence that he had ever served in 
Vietnam.  

In October 2002, the veteran initiated an appeal of the RO's 
decision.  He argued that service connection for diabetes 
mellitus and the claimed secondary disorders was warranted as 
he had served two tours of duty in Vietnam.  

In support of his claim, the veteran submitted a September 
2002 statement from his brother who indicated that he had 
visited the veteran aboard the USS Hornet while it was in the 
waters offshore of Vietnam.  He indicated that he had flown 
from his ship, the USS Ranger, to his brother's ship and 
stayed the night.  He indicated that he returned to USS 
Ranger by helicopter.  The veteran's brother indicated that 
the veteran had also visited him on the USS Ranger, arriving 
by helicopter.  

The veteran also completed a written statement in a September 
2002 indicating that when he had visited his brother on the 
USS Ranger, he had flown from the USS Hornet by helicopter.  
He indicated that the helicopter had had to stop in DaNang, 
although he could not remember the dates of his trip or the 
reason for stopping.  

In his March 2003 substantive appeal, the veteran indicated 
that although he was stationed on a ship off the coast of 
Vietnam, he was nonetheless exposed to Agent Orange on a 
regular basis.  Specifically, he indicated that while he was 
stationed aboard the USS Constellation, her aircraft would 
conduct missions over Vietnam to spray chemicals.  He 
indicated that it was his job to clean the chemical 
containers to ready the planes for the next mission.  He 
indicated that he did not wear protective gear.  

In connection with his appeal, the veteran testified at a 
Board videoconference hearing in August 2003.  He repeated 
his contentions to the effect that he was exposed to Agent 
Orange in the course of his duties aboard the USS 
Constellation.  In addition, the veteran indicated that on 
one occasion during his tour of duty aboard the USS 
Constellation, he had visited his brother aboard the USS 
Ranger.  He indicated that he flew to the USS Ranger by 
helicopter and that they had to land in Vietnam to refuel.  
In addition, the veteran indicated that while stationed 
aboard the USS Constellation, he received permission to 
return home after his child was born with a heart defect.  He 
indicated that he was flown by helicopter to a base in 
Vietnam for departure to the United States.  The veteran was 
unable to remember where in Vietnam his helicopters had 
landed during these trips.  

In a January 2005 affidavit, the veteran's aunt indicated 
that she and her husband had been stationed in Hawaii in 
1968.  She indicated that upon the veteran's arrival in 
Hawaii from Vietnam, the veteran had telephoned them.  She 
indicated that she and her husband went to the airport and 
visited with the veteran until his plane left for his 
family's home.  

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

Analysis

As noted, the veteran is seeking service connection for 
diabetes mellitus.  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  See Hickson, supra.

With respect to element (1), the veteran unquestionably has 
diabetes mellitus.
With respect to issue (2), the Board will separately discuss 
disease and injury.

Concerning disease, there is no evidence of diabetes mellitus 
in service or within the one year statutory presumptive 
period after service.  His service medical records are 
entirely negative for complaints or diagnoses of diabetes 
mellitus.  Moreover, a review of the record indicates that 
diabetes was not identified in the first post-service year or 
for many years thereafter.  The veteran does not contend 
otherwise. 

With respect to injury, the injury contended here is exposure 
to Agent Orange, which the veteran contends eventually caused 
his current diabetes mellitus.
He has two sub-contentions: first, that he actually set foot 
in Vietnam; and second, that he was exposed to herbicides 
while aboard ship because he came into contact with aircraft 
which had flown over Vietnam.

As noted above, a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  Diabetes mellitus is associated 
with herbicide exposure and shall be service connected if a 
veteran was exposed to a herbicide agent during active 
service.  38 C.F.R. § 3.309(e) (2005).  

In this case, records from the service department show that 
the veteran served aboard aircraft carriers off the coast of 
Vietnam during the Vietnam era.  As set forth in the law and 
regulations section above, however, service aboard a deep-
water naval vessel in the waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam without evidence showing actual 
visitation to the Republic of Vietnam.  See VA O.G.C. Prec. 
Op. No. 27-97 (July 23, 1997).

In this case, the veteran has claimed that he visited Vietnam 
on two occasions.  On one occasion, he claims that he was 
flying by helicopter to visit his brother on another aircraft 
carrier, when the helicopter stopped for some reason in 
Vietnam.  On the other occasion, the veteran claims that he 
flew by helicopter from the USS Constellation to Vietnam in 
order to catch a plane to the United States to be with his 
family after the birth of his gravely ill son.  

The Board has carefully considered the veteran's contentions, 
as well as the supporting evidence he has submitted.  This 
evidence includes a copy of his son's death certificate; the 
veteran's service personnel records confirm that he was 
granted emergency leave to fly to the United States after the 
birth of his son.
The Board has no reason to doubt that the veteran returned to 
the United States on that occasion.  The crucial question is 
whether he set foot in Vietnam while returning to the United 
States, or while visiting his brother aboard another ship as 
he contends.  

None of the evidence provided by the service department 
specifically indicates that the veteran was ever in Vietnam; 
rather, such official documentation indicates that he served 
aboard aircraft carriers in the waters off Vietnam.  There is 
no indication that the veteran's ships ever made landfall in 
Vietnam, and the veteran has not so contended.  Rather, he 
has pointed to two highly unusual events: the emergency leave 
(which is documented) and the visit to his brother (which is 
not).  However, the veteran has not cogently explained why he 
would set foot in Vietnam during either incident.  He served 
aboard an aircraft carrier whose home port was not in 
Vietnam.  His testimony as to how he came to change planes in 
Vietnam is vague at best, despite prompting the undersigned 
VLJ.  See the August 2003 hearing transcript, pages 12-13.  
His testimony concerning the visit to his brother on another 
aircraft carrier allegedly via Vietnam is similarly vague.  
See the hearing transcript, pages 5-6.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's report, of his setting 
foot in Vietnam  [The statements of the veteran's family to 
that effect are clearly based on the statement of the veteran 
himself.]

The recollections of the veteran and his family about his 
having been in Vietnam at some point are not documented in 
any way.  The Board believes that it would be highly 
improbable for the veteran to have set foot in Vietnam when 
he served aboard an aircraft carrier, since he could have 
been flown to another ship, or back to his home port, without 
changing planes in Vietnam.  

Moreover, the Board observes that the veteran is in severely 
straightened financial circumstances, which as noted in the 
Introduction enabled the Board to advance his case on its 
docket.  Self interest may therefore play a role in the 
veteran's current recollections and those of his family.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Additionally, the Board notes that it has considered the 
September 2005 arguments of the veteran's representative to 
the effect that service department records showing that the 
veteran was granted emergency leave to the United States 
after the birth of his son are sufficient proof of his 
visitation in Vietnam.  He argues that it was likely that the 
veteran would have been flown from his ship to Vietnam in 
order to catch a plane to the United States.  He claims that 
the veteran's case is analogous to Pentecost v. Principi, 16 
Vet. App. 124 (202).  The Board disagrees.  

In Pentecost, the veteran sought service connection for PTSD, 
claiming that he had developed the disorder as a result of 
having experienced rocket attacks in Vietnam.  The Court held 
for purposes of stressor corroboration under 38 C.F.R. § 
3.304(f), that the veteran's unit records were sufficient 
upon which to grant the claim.  In contrast, this case has 
nothing to do with stressor corroboration, nor is section 
3.304(f) applicable.  Rather, this case deals with whether 
the veteran had service in the Republic of Vietnam for 
purposes of 38 C.F.R. §§ 3.307 and 3.309.  

Even if the reasoning in Pentecost was applicable, while the 
official records in Pentecost confirmed that claimant's 
presence in Vietnam, the record in this case contains 
absolutely no official verification of the veteran's actual 
presence Vietnam.  Accordingly, the Board believes that there 
is no presumption of the veteran's presence in Vietnam.  As 
has been discussed above, the fact that the veteran served 
aboard an aircraft carries is evidence (although not 
presumptive evidence) that he did not set foot in Vietnam. 

In view of the objective record, the Board is unable to 
conclude that the evidence creates a reasonable doubt that 
the veteran's active service included visitation within the 
Republic of Vietnam during the Vietnam era.  As noted above, 
efforts to secure official records confirming his presence in 
Vietnam have yielded no confirmation.  Although the Board has 
taken the veteran's contentions into consideration, the Board 
finds the pertinently negative service records to be more 
credible and more probative.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].

The Board has also considered the June 2004 arguments of the 
veteran's representative to the effect that although 
visitation to Vietnam is ordinarily required for the 
presumption of exposure to Agent Orange, an exception should 
be granted in the veteran's case.  He argues that the veteran 
was exposed to Agent Orange during his service aboard the USS 
Constellation, while servicing aircraft returning from 
Vietnam.  

The Board is bound by the applicable law governing 
entitlement to VA benefits, as well as the regulations 
promulgated by VA.  As set forth above, these legal criteria 
are clear and do not allow for any flexibility in defining 
service in Vietnam for purposes of the presumption of 
exposure to Agent Orange.  Indeed, as has been discussed 
above service in vessels offshore Vietnam is specifically 
excluded from the Agent Orange presumption.  The Board has no 
legal authority to grant an exception in the veteran's case.  

For the reasons set forth above, the Board finds that the 
most probative evidence of record indicates that such service 
did not involve duty in or visitation to the Republic of 
Vietnam.  Thus, it cannot be presumed that the veteran was 
exposed to an herbicide agent during service and service 
connection for diabetes mellitus on a presumptive basis under 
38 C.F.R. §§ 3.307 and 3.309 is not warranted.  

Setting aside the Agent Orange presumptions, the veteran 
contends that he was actually exposed to Agent Orange while 
he was aboard aircraft carriers offshore Vietnam.  As the 
Board understands his contention, he came into contact with 
aircraft which had flown over Vietnam, and those aircraft, in 
turn, had somehow come into contact with Agent Orange.  See 
the August 3002 hearing transcript, page 3.  The veteran has 
been vague concerning how he knew that he had actually been 
exposed to herbicides.

The veteran's service medical and personnel records contain 
absolutely no indication that he was exposed to Agent Orange 
or any other herbicide agent in service.  There is no 
objective evidence of such exposure.  Moreover, the veteran's 
contention appears to amount to rank speculation on his part.  
The Board places no weight of probative value on the 
veteran's statements in light of the entre record.  
See Madden and Cartright, both supra.  

In short, with respect to element (2), there is no evidence 
of disease (diabetes mellitus) or injury (actual or 
presumptive exposure to Agent Orange) in service.  In the 
absence of one of the three required elements, the veteran's 
claim fails.

The Board will briefly address the remaining element, medical 
nexus.  Because exposure to herbicides in service has not 
been established, the statutory presumption of service 
connection for diabetes mellitus cannot be applied.  See 38 
U.S.C.A. § 1116;  38 C.F.R. §§  3.307(a), 3.309(e).  
Moreover, there is no specific medical nexus opinion linking 
the veteran's diabetes to his claimed exposure to herbicides 
in service; see Combee.    

The Board observes in passing that VA's statutory duty to 
assist, discussed above, does not encompass the requirement 
that a medical nexus opinion be obtained if one of the 
elements required for service connection, in this case 
disease or injury, is lacking.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As has been explained above, 
the outcome of this claim hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to the etiology of the veteran's 
claimed disability would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

The Board additionally observes that the presumption of 
service connection due to Agent Orange exposure may be 
rebutted by competent medical evidence to the contrary, i.e., 
that the veteran's diabetes is due to some other cause.  See 
38 C.F.R. § 3.307(d).  Because this claim is being denied on 
the lack of in-service exposure to herbicides, the Board does 
not have to reach that point, and it intimates no opinion as 
to that question.    

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for diabetes mellitus.  The 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for a circulatory 
disorder, claimed as due to herbicide exposure or as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for glaucoma, claimed 
as due to herbicide exposure or as secondary to diabetes 
mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as due to herbicide exposure or as secondary to 
diabetes mellitus.

5.  Entitlement to service connection for kidney disease, 
claimed as due to herbicide exposure or as secondary to 
diabetes mellitus.

6.  Entitlement to service connection for interventricular 
bleeding, claimed as due to herbicide exposure or as 
secondary to diabetes mellitus.

7.  Entitlement to service connection for residuals of a 
stroke, claimed as due to herbicide exposure or as secondary 
to diabetes mellitus.

8.  Entitlement to service connection for a seizure disorder, 
claimed as due to herbicide exposure or as secondary to 
diabetes mellitus.

In the interest of economy, because these issues all involve 
the application of the same law the virtually similar facts, 
the Board will address them together.

Analysis

The veteran also claims entitlement to service connection for 
a circulatory disorder, glaucoma, hypertension, kidney 
disease, interventricular bleeding, a stroke and a seizure 
disorder.  He essentially claims that such disorders 
developed as a result of his diabetes.  He has also ascribed 
these disorders to herbicide exposure. 

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  With respect to secondary service 
connection, a similar analysis applies.  There must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

For purposes of this decision, the Board finds that the 
claimed disabilities in fact exist, thus satisfying 
Hickson/Wallin element (1).

With respect to element (2), the evidence does not show, nor 
does the veteran appear to contend, that a circulatory 
disorder, glaucoma, hypertension, kidney disease, 
interventricular bleeding, a stroke and a seizure disorder, 
were present in service or for many years thereafter.    

The veteran has at times contended that these disorders are 
due to his exposure to herbicides in service.  As has been 
discussed in detail in connection with the first issue on 
appeal, the Board has determined that herbicide exposure did 
not actually occur, nor may such exposure be presumed.  The 
Board will not belabor that point.

The veteran has also contended that these disorders are 
caused by his diabetes mellitus.  His claim therefore depends 
upon diabetes mellitus being service connected.  As discussed 
above, service connection has been denied by the Board.  

[The Board observes in passing that the veteran is not 
service connected for any disability.] 

Therefore, Hickson/Wallin element (2) has not been met, and 
service connection for a circulatory disorder, glaucoma, 
hypertension, kidney disease, interventricular bleeding, a 
stroke and a seizure disorder, on either a direct or a 
secondary basis, cannot be granted.

With respect to medical nexus, as has been discussed in 
connection with the first issue on appeal, in the absence of 
disease or injury in service, or of a service-connected 
disability, any medical nexus opinion would be a nullity. 

Conclusion

For reasons set forth above, the Board finds that a 
preponderance of the evidence is against the veteran's 
claims.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for diabetes mellitus, a 
circulatory disorder, glaucoma, hypertension, kidney disease, 
interventricular bleeding, residuals of a stroke, and a 
seizure disorder is denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


